Citation Nr: 1760776	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  17-41 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for rectal cancer (claimed as colon cancer).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, and his son and grandson


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1944 to July 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In October 2017, the Veteran presented sworn testimony during a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to radiation at Bikini Atoll during service.

2.  The Veteran was diagnosed with rectal cancer in 1997 and had surgery to remove part of his colon.    

3.  The evidence is at least in equipoise as to whether the Veteran's rectal cancer was caused by exposure to radiation during service.  


CONCLUSION OF LAW

The criteria for service connection for rectal cancer have been met.  38 U.S.C. §§ 1101, 1110, 1112, 5103 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated November 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the July 2017 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303 (b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Additionally, service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed Veterans.  38 U.S.C.A. § 1112 (c); 38 C.F.R. § 3.309 (d).  Second, "radiogenic diseases" such as lung cancer may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303 (d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.

First, a "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309 (d)(3) as a veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309 (d)(3)(i), (ii).  

Diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma; lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309 (d)(2).

Evidence which may be considered in rebuttal of service incurrence of a listed disease listed will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307 (d).

Second, 38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311 (a)(2)(iii).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311 (b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in section 3.311(b)(2) become manifest 5 years or more after exposure.

Third, and notwithstanding the above, the Court has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran received a pre-operative consultation in October 1997 for carcinoma of the rectum.  He noticed intermittent rectal bleeding for approximately three months, but did not describe any significant abdominal cramping or other pains.  The Veteran was diagnosed with rectal carcinoma with frequent secondary hematochezia.  

That same day, the Veteran underwent surgery and a postoperative diagnosis confirmed rectal carcinoma.  The physician indicated that a very low anterior resection of the colon was performed.  

The Veteran contended that he participated in atomic testing at Bikini Atoll in 1946.  In September 2014, the Defense Threat Reduction Agency (DTRA) confirmed the Veteran's participation, and submitted a dosage estimated.  External gamma does was not more than 18 roentgen equivalent man (rem), external neutron dose was not more than .5 rem, internal committed dose to the rectum (alpha) was not more than 0.1 rem, and internal committed dose to the rectum (beta + gamma) was not more than 8 rem.  

In October 2014, a physician indicated that the Interactive Radioepidemoiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's cancer.  The program calculated a 99th percentile value for the probability of causation of 18.08 percent.  Based on those findings, the physician indicated that it was not likely that the Veteran's rectal cancer could be attributed to radiation exposure while in military service.  

The Veteran received a Board hearing in October 2017 and indicated that he was diagnosed with colon cancer in 1997.  He stated that it was his opinion that his cancer was caused by the radiation exposure, as he was on the deck of his ship when the atomic tests were being conducted and no protective gear was issued.  The Veteran's son also testified that the Veteran was diagnosed with colon cancer, and had several feet of his colon removed.

The Veteran received a private examination in November 2017, and the physician indicated that the Veteran had an extensive colon resection in 1997 for metastatic colon cancer.  Based on a review of the Veteran's records and an in-person examination, the physician found that it was very likely that the Veteran's colon cancer could be attributed to his military service and radiation exposure due to his extensive involvement and exposure to high levels of radiation.  

In this case, the Veteran meets the criteria for a "radiation exposed veteran" as the record clearly establishes that he was involved in atmospheric testing of nuclear devices.  However, the most competent medical evidence indicates that he was diagnosed with rectal cancer, and not colon cancer, in 1997.  While the Board does not doubt that the Veteran and his family sincerely believe that he had colon cancer, they have not demonstrated that they have any knowledge or training to diagnose such conditions.  While a layperson is competent to identify symptoms and some simple conditions, a layperson is not competent to identify types of cancer.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davison v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds that the question of whether the Veteran was diagnosed with colon cancer is too complex to be addressed by a layperson.  Such a diagnosis is not amenable to observation alone.  Accordingly, the Veteran and his family's opinion of a colon cancer diagnosis is not competent evidence.  The Board assigns greater probative weight to the preoperative and postoperative diagnoses of rectal carcinoma from 1997.  As such, the Veteran's claim is not subject to presumptive service connection for radiation-exposed veterans under 38 C.F.R. § 3.309 (d).

On the other hand, although the Veteran is not entitled to a regulatory presumption of service connection, the Board has considered whether service connection is warranted on a direct basis.  In this regard, the Board finds the October 2014 IREP opinion and the October 2017 private examination highly probative evidence of the Veteran's claim.  They are probative, and the physicians provided adequate rationales with regards to the Veteran's cancer and its relationship to the Veteran's in-service radiation exposure.  Moreover, the Board finds it reasonable to interpret the October 2017 physician's statements as finding that both rectal cancer and colon cancer are interchangeable in this matter.  As such, the Board will give the Veteran the benefit of the doubt and find that the physician's opinion pertains equally to rectal cancer.  Accordingly, further affording the Veteran the benefit of the doubt, the Board finds that the evidence is at least in equipoise as to whether the Veteran's rectal cancer was related to his in-service radiation exposure.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for rectal cancer.  


ORDER

Service connection for rectal cancer is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


